--------------------------------------------------------------------------------

Exhibit 10.31
 
Varilease Finance, Inc.
6340 South 3000 East, Suite 400
Salt Lake City, UT 84121
www.varilease.com
tel   801.733.8100
fax  801.733.8900
MASTER LEASE AGREEMENT


MASTER LEASE AGREEMENT (“Master Agreement”) made as of April 30, 2014, between
VARILEASE FINANCE, INC., a Michigan corporation, having its chief executive
offices at 6340 South 3000 East, Suite 400, Salt Lake City, UT 84121 (“Lessor”)
and USA TECHNOLOGIES, INC., a Pennsylvania corporation, having its chief
executive offices at 100 Deerfield Lane, Suite 140, Malvern, PA 19355
(“Lessee”).
 
1.           LEASE
On the terms and conditions of this Master Agreement, Lessor shall lease to
Lessee, and Lessee shall hire from Lessor, the items of personal property
described in the Schedule(s) (collectively the “Equipment”, and individually an
“Item”) which shall incorporate this Master Agreement. Subject to Section
16(a)(viii), each Schedule shall constitute a separate and independent lease and
contractual obligation of Lessee.  The term “Lease” shall refer to an individual
Schedule that incorporates this Master Agreement.  In the event of a conflict
between this Master Agreement and any Schedule, the language of the Schedule
shall prevail.  The Lease shall be effective upon execution by Lessor at its
offices.


2.           TERM
(a) The term of the Lease may be comprised of a Progress Funding Term,
Installation Term and Base Term.  The Progress Funding Term for each Item, if
applicable, shall commence on the date the Authorization for Progress Payment
(“Authorization”) is executed and shall end on the date specified on the
Installation Certificate (the “Installation Date”).  The Installation Term shall
commence on the Installation Date, and terminate on the first day of the
calendar quarter following the Installation Date (the “Base Term Commencement
Date”).  The Base Term of the Lease shall begin on the Base Term Commencement
Date, and shall, subject to Section 19(b), end on the last day of the last month
of the Base Term.  The date of installation for any Item shall be the earlier of
either (i) the Installation Date, or (ii) if Lessee does not, for any reason,
sign an Installation Certificate the date shall be the date Lessee received the
Equipment.


(b) In the event Lessee requests, for its benefit, that Lessor advance payments
to supplier(s) or manufacturer(s) of the Equipment (collectively “Supplier(s)”)
during the period prior to Lessee’s delivery of the Installation Certificate and
make progress payments to such Supplier(s) or otherwise reimburse Lessee for
deposits, if any, made to such Supplier(s) (all such Lessor payments and
reimbursements collectively referred to as “Progress Payments”), Lessor may, in
its sole discretion, accommodate such requests by Lessee, and make such Progress
Payments pursuant to the terms provided for in this Section 2(b).  Lessee shall
pay to Lessor  a daily pro rata rental fee (“Rental Fee”) from the date of
execution of the Authorization for each Item of Equipment  through the
Installation Date calculated by multiplying the Base Lease Rate Factor specified
in the applicable Schedule times the amount of such Progress Payment divided by
30.  This Rental Fee will be billed monthly to Lessee.  If all of the Equipment
to be included in the applicable Schedule is not accepted by Lessee within 90
days of the date of Lessor’s execution of the applicable  Schedule (the “Funding
Cut-Off Date”), Lessor may, at its sole option, pursue any one of the following
options:  (i) commence the term of any  Schedule (using the Funding Cut-Off Date
as the Installation Date) based on the portion of the Equipment that has been
delivered to Lessee and paid for by Lessor as of the Funding Cut-Off Date; (ii)
extend the Progress Funding Term and establish a new Funding Cut-Off Date; or
(iii) demand that the Lessee pay to Lessor a total amount equal to all Progress
Payments paid to Supplier(s) on behalf of Lessee, plus all pro rata rentals,
taxes, late fees and other payments which are due and owing under this Master
Agreement.  Should such demand be made by Lessor, Lessee hereby unconditionally
agrees to reimburse said amounts to Lessor in full within three (3) business
days of said demand, and upon receipt of said payment in full, Lessor shall
release Lessee from further payment obligations under the applicable
Schedule.  Lessor hereby reserves the right to terminate the Progress Funding
Term at any time if Lessor determines, at Lessor’s sole discretion, that there
has been a material adverse change in Lessee’s financial condition, at which
time Lessor may elect either (i), (ii), or (iii) above.   Notwithstanding
anything to the contrary in the Lease, for purposes of this Section 2(b)(iii),
in the event such demand for reimbursement is made by Lessor and Lessee fails to
reimburse Lessor in accordance with the terms herein, such failure shall
automatically constitute an Event of Default, Lessee shall waive any right to
cure or remedy the default as otherwise provided in Section 16(a), and Lessor
shall be entitled to pursue all of its available remedies under the Lease.


3.           RENTAL
(a) The rental amount payable to Lessor by Lessee for the Equipment will be as
set forth on the Schedule (“Base Monthly Rental”).  As rent for Equipment,
Lessee shall pay Lessor in immediately available funds and in advance on the
Base Term Commencement Date and on the first day of each calendar month during
the Base Term of the Lease the Base Monthly Rental, and upon receipt of an
invoice, an amount equal to 1/30th of the Base Monthly Rental for each Item
times the number of days which will elapse from the date such Item was installed
to the Base Term Commencement Date of the Lease.  Each remittance from Lessee to
Lessor shall contain information as to the Lease for which payment is made.  In
the event of a partial installation of less than all the Equipment prior to the
Base Term Commencement Date, Lessee shall pay pro rata rental for such Items of
Equipment upon receipt of invoice for same.


(b) For any payment of rent or other amount due under a Lease which is past due,
interest shall accrue at the rate of 2% per month, from the date such payment
was due until payment is received by Lessor, or if such rate shall exceed the
maximum rate of interest allowed by law, then at such maximum rate.  SUBJECT TO
THE PROVISIONS OF SECTION 19(b), THIS IS A NON-CANCELABLE, NON-TERMINABLE LEASE
OF EQUIPMENT FOR THE ENTIRE LEASE TERM AS PROVIDED IN EACH  SCHEDULE HERETO.


4.           TAXES
Lessee shall immediately reimburse Lessor for (or pay directly, but only if
instructed by Lessor) all taxes, fees, and assessments that may be imposed by
any taxing authority on the Equipment, on its purchase, ownership, delivery,
possession, operation, rental, return to Lessor or its purchase by Lessee
(collectively, Taxes); provided, however, that Lessee shall not be liable for
any such Taxes (whether imposed by the United States of America or by any other
domestic or foreign taxing authority) imposed on or measured by Lessor’s net
income or tax preference items.  Lessee’s obligation includes, but is not
limited to, the obligation to pay all license and registration fees, recycling
fees, and all sales, use, personal property, recordation and other taxes and
governmental charges, together with any penalties, fines and interest thereon,
that may be imposed during the Base Term and any extension or renewal term of
the applicable Schedule, including reasonable administrative costs incurred by
Lessor in connection with the set-up, revisions, reporting, filing and payment
of any taxes due hereunder or in connection with the Equipment.  Lessor shall
report and file any and all Taxes and shall invoice Lessee for same.  Lessee
shall promptly reimburse Lessor for all Taxes and hold Lessor harmless with
respect to any non-payment thereof.
 

 

 

 

 
5.           NET LEASE
The Lease is a net lease, it being the intention of the parties that all costs,
expenses and liabilities associated with the Equipment or its lease shall be
borne by Lessee.  Lessee’s agreement to pay all obligations under the Lease,
including but not limited to Base Monthly Rental, is absolute and unconditional
and such agreement is for the benefit of Lessor and its Assignee(s).  Lessee’s
obligations shall not be subject to any abatement, deferment, reduction, setoff,
defense, counterclaim or recoupment for any reason whatsoever.  Except as may be
otherwise expressly provided in the Lease, it shall not terminate, nor shall the
obligations of Lessee be affected by reason of any defect in or damage to, or
any loss or destruction of, or obsolescence of, the Equipment or any Item from
any cause whatsoever, or the interference with its use by any private person,
corporation or governmental authority, or as a result of any war, riot,
insurrection or an Act of God.  It is the express intention of Lessor and Lessee
that all rent and other sums payable by Lessee under the Lease shall be, and
continue to be, payable in all events throughout the term of the Lease.  The
Lease shall be binding upon the Lessee, its successors and permitted assigns and
shall inure to the benefit of Lessor and its Assignee(s).


6.           INSTALLATION, RETURN AND USE OF EQUIPMENT
(a)  Upon delivery of the Equipment to Lessee, Lessee shall pay all
transportation, installation, rigging, packing and insurance charges with
respect to the Equipment.  In the case of a sale and leaseback transaction,
Lessee shall, upon the request of Lessor, certify the date the Equipment was
first put into use.  Lessee will provide the required electric current and a
suitable place of installation for the Equipment with all appropriate facilities
as specified by the manufacturer.  No cards, tapes, disks, data cells or other
input/output and storage media may be used by Lessee to operate any Item unless
it meets the specifications of the manufacturer.  Lessee agrees that it will not
install, or permit the installation of, the Equipment without Lessor’s consent.


(b)  Provided that no Event of Default shall have occurred, Lessee shall, at all
times during the term of the Lease, be entitled to unlimited use and enjoyment
of the Equipment.  Lessee will at all times keep the Equipment in its sole
possession and control.  The Equipment shall not be moved from the location
stated in the Schedule without the prior written consent of Lessor and in no
event shall the Equipment be moved outside the continental, contiguous United
States.  Lessee will comply with all laws, regulations, and ordinances, and all
applicable requirements of the manufacturer of the Equipment that apply to the
physical possession, use, operation, condition, and maintenance of the
Equipment.  Lessee agrees to obtain all permits and licenses necessary for the
operation of the Equipment.


(c)  Lessee shall not without the prior written consent of Lessor, affix or
install any accessory, feature, equipment or device to the Equipment or make any
improvement, upgrade, modification, alteration or addition to the Equipment (any
such accessory, feature, equipment, device or improvement, upgrade,
modification, alteration or addition affixed or installed is an
“Improvement”).  Title to all Improvements shall, without further act, upon the
making, affixing or installation of such Improvement, vest solely in Lessor,
except such Improvements as may be readily removed without causing material
damage to the Equipment and without in any way affecting or impairing the
originally intended function, value or use of the Equipment.  Removal of the
Improvement shall be performed by the manufacturer, at the sole expense of
Lessee.  Provided the Equipment is returned to Lessor in the condition required
by the Lease, including, but not limited to coverage under the manufacturer’s
standard maintenance contract, title to the Improvement shall vest in the Lessee
upon removal.  Any Improvement not removed from the Equipment prior to return
shall at Lessor’s option remain the property of Lessor and shall be certified
for maintenance by the manufacturer, at Lessee’s expense.


Lessee shall notify Lessor in writing no less than sixty (60) days prior to the
desired installation date of the type of Improvement Lessee desires to
obtain.  Lessor may, at any time within ten (10) days after receipt of the
notice offer to provide the Improvement to Lessee upon terms and conditions to
be mutually agreed upon.  Lessee shall notify Lessor of any third party offers
and shall lease the Improvement from Lessor if Lessor meets the terms of the
third party offer.


If Lessee leases an Improvement from Lessor, such lease shall be under a
separate Schedule, the Improvement shall not be placed in service by Lessee
prior to acquisition by Lessor, and Lessee shall execute and deliver any
document necessary to vest title to such Improvement in Lessor.


During the term of the Lease and any renewal term, Lessee shall cause all
Improvements to be maintained, at Lessee’s expense, in accordance with the
requirements of Section 7.  Unless otherwise agreed to by Lessor, upon the
expiration or earlier termination of the term of the Lease, any Improvement
shall be de-installed and removed from the Equipment by the manufacturer, at
Lessee’s expense.  If the Improvement is removed, the Equipment shall be
restored to its unmodified condition and shall be certified for maintenance by
the manufacturer, at Lessee’s expense.


In the event an Improvement is provided to Lessee by a party other than Lessor,
Lessee shall cause such party to execute and deliver to Lessor such documents as
shall be required by Lessor to protect the interests of Lessor and any Assignee
in the Equipment, this Master Agreement and any Schedule.


(d) Subject to Section 19(b), Lessee shall, at the termination of the Lease, at
its expense, cause the Equipment to be decontaminated and remove all proprietary
data from any and all memory storage devices from the Equipment, by the
manufacturer or other entity approved by Lessor, in accordance with manufacturer
specifications and all applicable laws, rules and regulations, if any (and
provide to Lessor documentation verifying such decontamination and proprietary
data removal), de-install, pack and return the Equipment to Lessor at such
location within the continental United States as shall be designated by Lessor
in the same operating order, repair, condition and appearance as of the date the
Equipment was installed, reasonable wear and tear excepted, with all current
engineering changes prescribed by the manufacturer of the Equipment or a
maintenance contractor approved by Lessor (the “Maintenance Organization”)
incorporated in the Equipment. Subject to Section 19(b), until the return of the
Equipment to Lessor, Lessee shall be obligated to pay the Base Monthly Rental
and all other sums due under the Lease.  Upon redelivery to Lessor, Lessee shall
arrange and pay for such repairs (if any) as are necessary for the manufacturer
of the Equipment to accept the Equipment under a maintenance contract at its
then standard rates.


(e) Lessee shall comply with all material present and future federal, state,
regional and municipal laws, statutes, ordinances, regulations, rules, judicial
and similar requirements of all federal, state, regional and municipal
governmental agencies, bodies or officials or other governmental entities with
legal authority pertaining to the protection of human or wildlife health and
safety or the environment, including, without limitation, any such laws,
statutes, ordinances, regulations, rules, judicial and administrative orders and
decrees, permits, licenses, approvals, authorizations and similar requirements
regulating or relating  to Hazardous Materials (defined below) or to the
generation, use, storage, release, presence, disposal, transport, or handling of
any other substance, oil, oil byproducts, gas element, or material which has the
potential to pollute, contaminate or harm any land, subsurface area, water
source or watercourse, air or other natural resource, hereinafter referred to as
“Environmental Laws”.
 

2

 

 

 
“Hazardous Materials” is defined as any hazardous or toxic substance, material
or waste that is or becomes regulated under any applicable local, state or
federal law, including, but not limited to, those substances, materials, and
waste listed in the United States Department of Transportation Hazardous
Materials Table (49 CFR 172.101) or defined by the Environmental Protection
Agency (“EPA”) as “any material that poses a threat to human health and/or the
environment.   Typical Hazardous substances are toxic, corrosive, ignitable,
explosive, or chemically reactive”.
 
7.           MAINTENANCE AND REPAIRS
Lessee shall, during the term of the Lease, maintain in full force and effect a
contract with the manufacturer of the Equipment or Maintenance Organization
covering at least prime shift maintenance of the Equipment.  Lessee upon request
shall furnish Lessor with a copy of such maintenance contract as amended or
supplemented.  During the term of the Lease, Lessee shall, at its expense, keep
the Equipment in good working order, repair, appearance and condition and make
all necessary adjustments, repairs and replacements, all of which shall become
the property of Lessor.  Lessee shall not use or permit the use of the Equipment
for any purpose for which, the Equipment is not designed or intended.
 
8.           OWNERSHIP, LIENS AND INSPECTIONS
(a) Lessee shall keep the Equipment free from any marking or labeling which
might be interpreted as a claim of ownership by Lessee or any party other than
Lessor and its Assignee(s), and shall affix and maintain tags, decals or plates
furnished by Lessor on the Equipment indicating ownership and title to the
Equipment in Lessor or its Assignee(s).  Upon reasonable notice to Lessee,
Lessor or its agents shall have access to the Equipment and Lessee’s books and
records with respect to the Lease and the Equipment at reasonable times for the
purpose of inspection and for any other purposes contemplated by the Lease,
subject to the reasonable security requirements of Lessee.


(b) Lessee shall execute and deliver such instruments, including Uniform
Commercial Code financing statements, as are required to be filed to evidence
the interest of Lessor and its Assignee(s) in the Equipment or the
Lease.  Lessee has no interest in the Equipment except as expressly set forth in
the Lease, and that interest is a lease-hold interest.  Lessor and Lessee agree,
and Lessee represents for the benefit of Lessor and its Assignee(s) that the
Lease is intended to be a “finance lease” and not a “lease intended as security
” as those terms are used in the Uniform Commercial Code; and that the Lease is
intended to be a “true lease” as the term is commonly used under the Internal
Revenue Code of 1986, as amended.


(c) LESSEE SHALL KEEP THE LEASE, THE EQUIPMENT AND ANY IMPROVEMENTS FREE AND
CLEAR OF ALL LIENS AND ENCUMBRANCES OF WHATSOEVER KIND (EXCEPT THOSE CREATED BY
LESSOR) AND LESSEE SHALL NOT ASSIGN THE LEASE OR ANY OF ITS RIGHTS UNDER THE
LEASE OR SUBLEASE ANY OF THE EQUIPMENT OR GRANT ANY RIGHTS TO THE EQUIPMENT
WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR.  No permitted assignment or
sublease shall relieve Lessee of any of its obligations under the Lease and
Lessee agrees to pay all costs and expenses Lessor may incur in connection with
such sublease or assignment.  Lessee grants to Lessor the right of first refusal
on any sublease or other grant of Lessee’s rights to the Equipment.
 
9.           DISCLAIMER OF WARRANTIES(a) LESSOR LEASES THE EQUIPMENT “AS IS,”
AND BEING NEITHER THE MANUFACTURER OF THE EQUIPMENT NOR THE AGENT OF EITHER THE
MANUFACTURER OR SELLER, LESSOR DISCLAIMS ANY REPRESENTATION OR WARRANTY OF ANY
KIND, EXPRESS OR IMPLIED, WITH RESPECT TO THE CONDITION OR PERFORMANCE OF THE
EQUIPMENT, ITS MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR WITH
RESPECT TO PATENT INFRINGEMENTS OR THE LIKE.  LESSOR SHALL HAVE NO LIABILITY TO
LESSEE OR ANY OTHER PERSON FOR ANY CLAIM, LOSS OR DAMAGE OF ANY KIND OR NATURE
WHATSOEVER, NOR SHALL THERE BE ANY ABATEMENT OF RENTAL FOR ANY REASON INCLUDING
CLAIMS ARISING OUT OF OR IN CONNECTION WITH (i) THE DEFICIENCY OR INADEQUACY OF
THE EQUIPMENT FOR ANY PURPOSE, WHETHER OR NOT KNOWN OR DISCLOSED TO LESSOR, (ii)
ANY DEFICIENCY OR DEFECT IN THE EQUIPMENT, (iii) THE USE OR PERFORMANCE OF THE
EQUIPMENT, OR (iv) ANY LOSS OF BUSINESS OR OTHER CONSEQUENTIAL LOSS OR DAMAGE,
WHETHER OR NOT RESULTING FROM ANY OF THE FOREGOING.


(b) For the term of the Lease, Lessor assigns to Lessee (to the extent
possible), and Lessee may have the benefit of, any and all manufacturer’s
warranties, service agreements and patent indemnities, if any, with respect to
the Equipment; provided, however, that Lessee’s sole remedy for the breach of
any such warranty, indemnification or service agreement shall be against the
manufacturer of the Equipment and not against Lessor, nor shall any such breach
have any effect whatsoever on the rights and obligations of Lessor or Lessee
with respect to the Lease.


(c) NO REPRESENTATIONS OR WARRANTIES OF THE MANUFACTURER OR DISTRIBUTOR OF THE
EQUIPMENT, OR ANY OTHER THIRD PARTY, CAN BIND LESSOR, AND LESSEE ACKNOWLEDGES
AND AGREES THAT LESSOR SHALL HAVE NO OBLIGATIONS WITH RESPECT TO THE EQUIPMENT
EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR OTHER DOCUMENT EXECUTED BY LESSOR.


10.         ASSIGNMENT
(a) Lessee acknowledges and understands that Lessor may assign to a successor,
financing lender and/or purchaser (the “Assignee”), all or any part of the
Lessor’s right, title and interest in and to the Lease and the Equipment and
Lessee hereby consents to such assignment(s).  In the event Lessor transfers or
assigns, or retransfers or reassigns, to an Assignee all or part of Lessor’s
interest in the Lease, the Equipment or any sums payable under the Lease
(including any extension rentals, purchase sums or new schedule rentals which
may become due at the end of the Base Term), whether as collateral security for
loans or advances made or to be made to Lessor by such Assignee or otherwise,
Lessee covenants that, upon receipt of notice of any such transfer or assignment
and instructions from Lessor,


(i) Lessee shall, if so instructed, pay and perform its obligations under the
Lease to the Assignee (or to any other party designated by Assignee), and shall
not assign the Lease or any of its rights under the Lease or permit the Lease to
be amended, modified, or terminated without the prior written consent of
Assignee; and


(ii) Lessee’s obligations under the Lease with respect to Assignee shall be
absolute and unconditional and not be subject to any abatement, reduction,
recoupment, defense, offset or counterclaim for any reason, alleged or proven,
including, but not limited to, defect in the Equipment, the condition, design,
operation or fitness for use of the Equipment or any loss or destruction or
obsolescence of the Equipment or any part, the prohibition of or other
restrictions against Lessee’s use of the Equipment, the interference with such
use by any person or entity, any failure by Lessor to perform any of its
obligations contained in the Lease, any insolvency or bankruptcy of Lessor, or
for any other cause; and
 
(iii) Lessee shall, upon request of Lessor, submit documents and certificates as
may be reasonably required by Assignee to secure and complete such transfer or
assignment, including but not limited to the documents set forth in Section
15(c) of this Master Agreement.
 

3

 

 

 
(iv) Lessee shall deliver to Assignee copies of any notices which are required
under the Lease to be sent to Lessor; and


(v) Lessee shall, if requested, restate to Assignee the representations,
warranties and covenants contained in the Lease (upon which Lessee acknowledges
Assignee may rely) and shall make such other representations, warranties and
covenants to Assignee as may be reasonably required to give effect to the
assignment.


(b) Lessor shall not make an assignment or transfer to any Assignee who shall
not agree that, so long as Lessee is not in default under the Lease, such
Assignee shall take no action to interfere with Lessee’s quiet enjoyment and use
of the Equipment in accordance with the terms of the Lease.  No such assignment
or conveyance shall relieve Lessor of its obligations under the Lease and Lessee
agrees it shall not look to any Assignee to perform any of Lessor’s obligations
under the Lease.  No such assignment shall increase Lessee’s obligations nor
decrease Lessee’s rights hereunder.


11.         QUIET ENJOYMENT
Lessor covenants that so long as Lessee is not in default under a Lease, Lessor
shall take no action to interfere with Lessee’s possession and use of the
Equipment subject to and in accordance with the provisions of the Lease.


12.         INDEMNIFICATION
Except for the  gross negligence or willful misconduct of Lessor or Assignee,
Lessee shall and does agree to indemnify, protect, defend, save and keep
harmless Lessor and its Assignee(s) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, suits, costs, or
expenses of any kind and nature whatsoever, including but not limited to
attorney’s fees (including without limitation attorney’s fees in connection with
the enforcement of this indemnification) which may be imposed upon, incurred by
or asserted against Lessor or its Assignee(s) in any way relating to or arising
out of  the manufacture, ownership,  possession, use, condition, operation,
accident in connection with the Equipment (including, without limitation, those
claims based on latent and other defects, whether or not discoverable, or claims
based on strict liability, or any claim for patent, trademark or copyright
infringement, or claims for any damages to any person or property, any costs
associated with, or any fines caused by violation of any Environmental Laws) or
Lessee’s failure to protect or remove proprietary data from memory storage
devices. Lessor’s and its Assignee’s rights arising from this Section shall
survive the expiration or other termination of the Lease.  Nothing in this
Section shall limit or waive any right of Lessee to proceed against the
manufacturer of the Equipment.


13.         RISK OF LOSS
(a) Lessee assumes and shall bear the entire risk of loss and damage, whether or
not insured against, of the Equipment from any and every cause whatsoever, and
damage caused by the Equipment to the environment, any person or property, as of
the date the Equipment is delivered to Lessee.


(b) In the event of loss or damage of any kind to any Item, Lessee shall use all
reasonable efforts to place the Item in good repair, condition and working order
to the reasonable satisfaction of Lessor within sixty (60) days of such loss or
damage, unless the Lessor, in its sole discretion,  determines in writing within
twenty (20) days of receiving notice from the Lessee of such damage that such
Item has been irreparably damaged, in which case Lessee shall, within ten (10)
days of the Lessor’s determination of irreparable loss, make its election to
either pay Lessor the Stipulated Loss Value  for the irreparably damaged Item or
replace the irreparably damaged Item, all as provided in this Section.  The
Stipulated Loss Value will start at 110% of Lessor’s original equipment cost and
decline by 1.25% per month during the Base Term and will not decline any further
after the expiration of the Base Term. To the extent that the Item is damaged
but not irreparably damaged and if Lessee is entitled, pursuant to the insurance
coverage, to obtain proceeds from such insurance for the repair of the Item,
Lessee (provided no Event of Default has occurred under the Lease) may arrange
for the disbursement of such proceeds to the manufacturer or other entity
approved by Lessor to perform the repairs to pay the cost of repair.  However,
Lessee’s obligation to timely repair the damaged Item is not contingent upon
receipt of such insurance proceeds.


(c) In the event that Lessee elects to pay Lessor the Stipulated Loss Value for
the irreparably damaged Item, Lessee shall (i) pay such amount (computed as of
the first day of the month following the determination of the irreparable damage
by the Lessor) to Lessor on the first day of the month following the election by
Lessee as provided in (b) above, (ii) pay all Base Monthly Rental for the Item
up to the date that the Stipulated Loss Value is paid to Lessor; and (iii)
arrange with the applicable insurance company (with the consent of Lessor) for
the disposition of the irreparably damaged Item.  If not all the Equipment is
irreparably damaged, the Value for Calculation of Stipulated Loss Value
(“Value”) as set forth on the Schedule for the irreparably damaged Item shall be
multiplied by the applicable Stipulated Loss Value percentage to compute the
Stipulated Loss Value for such irreparably damaged Item, and the Base Monthly
Rental for the undamaged Equipment remaining due (after payment of the
Stipulated Loss Value for the irreparably damaged Item) shall be that amount
resulting from multiplying the original Base Monthly Rental by the ratio of the
Value of the undamaged Equipment divided by the Value for all the Equipment
prior to the damage.


(d) If Lessee elects to replace the irreparably damaged Item, Lessee shall
continue all payments under the Lease without interruption, as if no such
damage, loss or destruction had occurred, and shall replace such irreparably
damaged Item, paying all such costs, associated with the replacement, and Lessee
shall be entitled to insurance proceeds up to the amount expended by Lessee in
effecting the replacement.  Lessee shall within twenty (20) days following the
date of determination of irreparable damage by the Lessor, effect the
replacement by replacing the irreparably damaged Item with a “Replacement Item”
so that Lessor has good, marketable and unencumbered title to such Replacement
Item.  The Replacement Item shall have a fair market value equal to or greater
than the Item replaced, and anticipated to have a fair market value at the
expiration of the Base Term equal to the fair market value that the replaced
Item would have had at the end of the Base Term, and be the same manufacture,
model and type and of at least equal capacity to the Item for which the
replacement is being made.  Upon delivery, such Replacement Item shall become
subject to all of the terms and conditions of the Lease and, for the avoidance
of doubt, ownership of such Replacement Item shall immediately vest in Lessor
free and clear of all claims, liens and encumbrances.  Lessee shall execute all
instruments or documents necessary to effect the foregoing.


(e) For purposes of this Section 13, the term “fair market value” shall mean the
price of the Equipment delivered and installed at Lessee’s location that would
be obtained in an arm’s-length transaction between an informed and willing
buyer-lessee under no compulsion to buy or lease and an informed and willing
seller-lessor under no compulsion to sell or lease.  If Lessor and Lessee are
unable to agree upon fair market value, such value shall be determined, at
Lessee’s expense, in accordance with the foregoing definition, by three
independent appraisers, one to be appointed by Lessee, one to be appointed by
Lessor and the third to be appointed by the first two.


14.         INSURANCE
During the term of the Lease, Lessee, at its own expense, shall maintain in
regard to the Equipment all risk insurance (in an amount not less than the
Stipulated Loss Value) and comprehensive public liability insurance,  in amounts
and with carriers reasonably satisfactory to Lessor.  Any such insurance shall
name Lessor and the Assignee(s) as additional insured and, as for the all risk
insurance, loss payees as their interests may appear.  All such insurance shall
provide that it may not be terminated, canceled or altered without at least
thirty (30) days’ prior written notice to Lessor and its Assignee(s).  Coverage
afforded to Lessor shall not be rescinded, impaired, or invalidated by any act
or neglect of Lessee.  Lessee agrees to supply to Lessor, upon request, evidence
of such insurance.
 

4

 

 

 
15.         REPRESENTATIONS AND WARRANTIES OF LESSEE; FINANCIAL STATEMENTS
(a) Lessee represents and warrants to Lessor and its Assignee(s) (i) that the
execution, delivery and performance of this Master Agreement and the Lease was
duly authorized and that upon execution of this Master Agreement and the Lease
by Lessee and Lessor, this Master Agreement and the Lease will be in full force
and effect and constitute a valid legal and binding obligation of Lessee, and
enforceable against Lessee in accordance with their respective terms; (ii) the
Equipment is accurately described in the Lease and all documents of Lessee
relating to the Lease; (iii) that Lessee is in good standing in the jurisdiction
of its incorporation and/or organization and in any jurisdiction in which any of
the Equipment is located; (iv) that no consent or approval of, giving of notice
to, registration with, or taking of any other action in respect of, any state,
federal or other government authority or agency is required with respect to the
execution, delivery and performance by the Lessee of this Master Agreement or
the Lease or, if any such approval, notice, registration or action is required,
it has been obtained; (v) that the entering into and performance of this Master
Agreement and the Lease will not violate any judgment, order, law or regulation
applicable to Lessee or any provision of Lessee’s Articles of Incorporation,
Bylaws, Articles of Organization and/or Operating Agreements or result in any
breach of, or constitute a default under, or result in the creation of any lien,
charge, security interest or other encumbrance upon any assets of Lessee or upon
the Equipment pursuant to any instrument to which Lessee is a party or by which
it or its property may be bound; (vi) there are no actions, suits or proceedings
pending, or to the knowledge of Lessee, threatened, before any court or
administrative agency, arbitrator or governmental body which will, if determined
adversely to Lessee, materially adversely affect its ability to perform its
obligations under the Lease or any related agreement to which it is a party;
(vii) that aside from this Master Agreement and the Lease there are no
additional agreements between Lessee and Lessor relating to the Equipment, and
(viii) that any and all financial statements and other information with respect
to Lessee supplied to Lessor at the time of execution of the Lease and any
amendment, are true and complete.  The foregoing representations and warranties
shall survive the execution and delivery of the Lease and any amendments hereto
and shall upon the written request of Lessor, be made to Lessor’s Assignee(s).


(b) Prior to and during the term of the Lease, Lessee will furnish Lessor with
Lessee’s annual audited financial statements no later than ninety (90) days
after its fiscal year end, and a copy of its quarterly unaudited financial
statements within forty-five (45) days after the end of each fiscal quarter.  If
Lessee is a subsidiary of another company, Lessee shall supply such company’s
financial statements and guarantees as are reasonably acceptable to
Lessor.  Lessor’s obligations to perform under any Lease is subject to the
condition that the financial statements furnished to Lessor by Lessee present
the financial condition and results of operations of Lessee and its affiliated
corporations and/or companies, if any, and any guarantor of Lessee’s obligations
under any Lease, as of the date of such financial statements, and that since the
date of such statements there have been no material adverse changes in the
assets or liabilities, the financial condition or other condition which in
Lessor’s or Assignee(s) sole discretion are deemed to be materially
adverse.  Lessee shall also provide Lessor with such other statements concerning
the Lease and the condition of the Equipment as Lessor may from time to time
request.


(c) Upon Lessor’s request, Lessee shall, with respect to each Lease, deliver to
Lessor (i) a certificate of a secretarial officer of Lessee certifying the
bylaw, resolution (specific or general) or corporate action authorizing the
transactions contemplated in the Lease; (ii) an incumbency certificate
certifying that the person signing this Master Agreement and the Lease holds the
office the person purports to hold and has authority to sign on behalf of
Lessee; (iii) an opinion of Lessee’s counsel with respect to the representations
in Section 15(a); (iv) an agreement with Lessor’s Assignee with regard to any
assignment as referred to in Section 10; (v) the purchase documents if Lessee
has sold or assigned its interest in the Equipment to Lessor; (vi) an insurance
certificate evidencing the insurance provided by Lessee pursuant to Section 14;
and (vii) an Installation Certificate duly executed by Lessee.  Failure by
Lessee to deliver any of these documents when due shall operate, at Lessor’s
option, to continue the Installation Term for the Lease thus delaying the Base
Term Commencement Date, or to increase the Base Monthly Rental to recover costs
incurred by Lessor consequent to the delay or the termination of the Lease as
provided in Section 16.
 
16.         DEFAULT, REMEDIES
(a) The following shall be deemed “Events of Default” under the Lease:


(i) Lessee fails to pay any installment of rent or other charge or amount due
under the Lease when the same becomes due and payable and such failure continues
for ten (10) days after its due date; or


(ii) Except as expressly permitted in the Lease, Lessee attempts to remove,
sell, encumber, assign or sublease or fails to insure any of the Equipment, or
fails to deliver any documents required of Lessee under the Lease; or


(iii) Any representation or warranty made by Lessee or Lessee’s guarantor in the
Lease or any document supplied in connection with the Lease or any financial
statement is misleading or materially inaccurate; or


(iv) Lessee fails to observe or perform any of the other obligations required to
be observed by Lessee under the Lease and such failure continues uncured for ten
(10) days after written notice thereof has been delivered to Lessee by Lessor ;
or
 
(v) Lessee or Lessee’s guarantor ceases doing business as a going concern; makes
an assignment for the benefit of creditors; admits in writing its inability to
pay its debts as they become due; files a voluntary petition in bankruptcy; is
adjudicated a bankrupt or an insolvent; files a petition seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar arrangement under any present or future statute, law or regulation or
files an answer admitting or fails to deny the material allegations of a
petition filed against it in any such proceeding; consents to or acquiesces in
the appointment of a trustee, receiver, or liquidator for it or of all or any
substantial part of its assets or properties, or if it or its trustee, receiver,
liquidator or shareholders shall take any action to effect its dissolution or
liquidation;


(vi) If within thirty (30) days after the commencement of any proceedings
against Lessee or Lessee’s guarantor seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, such proceedings shall not have
been dismissed, or if within thirty (30) days after the appointment (with or
without Lessee’s or Lessee’s guarantor’s consent) of any trustee, receiver or
liquidator of it or all of or any substantial part of its respective assets and
properties, such appointment shall not be vacated;


(vii) Lessee or any guarantor of Lessee shall suffer an adverse change in its
financial condition after the date hereof as determined by Lessor in its sole
discretion, or there shall occur a substantial change in ownership of the
outstanding stock of the Lessee, any subsidiary of Lessee or a substantial
change in its board of directors, members or partners;
 
(viii) Lessee shall be in default of any other Schedule or agreement executed
with Lessor or under any agreement with any other party that in Lessor’s sole
opinion is a material agreement; or shall fail to sign and deliver to Lessor any
document reasonably requested by Lessor in connection with this Master Agreement
or shall fail to do anything reasonably determined by Lessor to be necessary or
desirable to effectuate the transaction contemplated by this Master Agreement or
to protect Lessor’s rights and interest in this Master Agreement and Equipment;
or shall fail to provide financial statements to Lessor as provided for in
Section 15 (b) hereof.
 

5

 

 

 
(ix) Lessee breaches any license or other agreement for software relating to the
Equipment.


(x) Failure of Lessee to promptly execute and deliver to Lessor any document
required under Section 10 of this Master Agreement.
 
(b) Lessee shall immediately notify Lessor of the occurrence of an Event of
Default or any event that would become an Event of Default.  Upon the happening
of any Event of Default, Lessor may declare the Lessee to be in default. Upon a
declaration of default, Lessor may immediately apply the Security Deposits (as
defined and set forth in Section 18) to any one or more of the obligations of
Lessee to Lessor, including unpaid rent, fees, costs, charges, expenses and/or
the Stipulated Loss Value or as otherwise provided for in any Schedule to this
Master Agreement.  The application of the Security Deposits shall not be in lieu
of, but shall be in addition to all other remedies available to Lessor under the
Master Agreement and applicable law. Lessee authorizes Lessor at any time
thereafter, with or without terminating the Lease, to enter any premises where
the Equipment may be and take possession of the Equipment.  Lessee shall, upon
such declaration of default, without further demand, immediately pay Lessor an
amount which is equal to (i) any unpaid amount due on or before Lessor declared
the Lease to be in default, plus (ii) as liquidated damages for loss of a
bargain and not as a penalty, an amount equal to the Stipulated Loss Value for
the Equipment computed as of the date the last Base Monthly Rental payment was
due prior to the date Lessor declared the Lease to be in default, together with
interest, as provided herein, plus (iii) all attorney and court costs incurred
by Lessor relating to the enforcement of its rights under the Lease.  After an
Event of Default, at the request of Lessor and to the extent requested by
Lessor, Lessee shall immediately comply with the provisions of Section 6(d) and
Lessor may sell the Equipment at private or public sale, in bulk or in parcels,
with or without notice, without having the Equipment present at the place of
sale; or Lessor may lease, otherwise dispose of or keep idle all or part of the
Equipment, subject, however, to its obligation to mitigate damages.  The
proceeds of sale, lease or other disposition, if any, of the Equipment shall be
applied: (1) to all Lessor’s costs, charges and expenses incurred in taking,
removing, holding, repairing and selling, leasing or otherwise disposing of the
Equipment including actual attorney fees; then (2) to the extent not previously
paid by Lessee, to pay Lessor the Stipulated Loss Value for the Equipment and
all other sums owed by Lessee under the Lease, including any unpaid rent which
accrued to the date Lessor declared the Lease to be in default and indemnities
then remaining unpaid under the Lease; then (3) to reimburse to Lessee
Stipulated Loss Value previously paid by Lessee as liquidated damages; and (4)
any surplus shall be retained by Lessor.  Lessee shall pay any deficiency in (1)
and (2) immediately.  If Lessee breaches Section 19(l) of this Master Agreement
with regard to Software (as hereinafter defined), Lessee shall be liable to
Lessor for additional damages in an amount equal to the original purchase price
paid by Lessor for the Software, and in addition, at Lessor’s option, Lessor
shall be entitled to injunctive and other equitable relief.   The exercise of
any of the foregoing remedies by Lessor shall not constitute a termination of
the Lease unless Lessor so notifies Lessee in writing.  Lessor may also proceed
by appropriate court action, either at law or in equity to enforce performance
by Lessee of the applicable covenants of the Lease or to recover damages for the
breach of the Lease.
 
Upon the happening of an Event of Default by Lessee with regard to Software
under Section 19(l) of this Lease, Lessor may elect any of the following
remedies: (i) by notice to Lessee, declare any License agreement with respect to
Software terminated, in which event the right and License of Lessee to use the
Software shall immediately terminate and Lessee shall thereupon cease all use of
the Software and return all copies thereof to Lessor or original Licensor;  (ii)
have access to and disable the Software by any means deemed necessary by Lessor,
for which purposes Lessee hereby expressly consents to such access and
disablement, promises to take no action that would prevent or interfere with
Lessor’s ability to perform such access and disablement, and waives and releases
any and all claims that it has or might otherwise have for any and all losses,
damages, expenses, or other detriment that it might suffer as a result of such
access and disablement.  Lessee agrees that the detriment that Lessor will
suffer as a result of a breach by Lessee of the obligations contained in this
Master Agreement cannot be adequately compensated by monetary damages, and
therefore Lessor shall be entitled to injunctive and other equitable relief to
enforce the provisions of this paragraph.  LESSEE AGREES THAT LESSOR SHALL HAVE
NO DUTY TO MITIGATE LESSOR’S DAMAGES UNDER ANY SCHEDULE BY TAKING LEGAL ACTION
TO RECOVER THE SOFTWARE FROM LESSEE OR ANY THIRD PARTY, OR TO DISPOSE OF THE
SOFTWARE BY SALE, RE-LEASE OR OTHERWISE.


(c) The waiver by Lessor of any breach of any obligation of Lessee shall not be
deemed a waiver of any future breach of the same or any other obligation.  The
subsequent acceptance of rental payments under the Lease by Lessor shall not be
deemed a waiver of any such prior existing breach at the time of acceptance of
such rental payments.  The rights afforded Lessor under Section 16 shall be
cumulative and concurrent and shall be in addition to every other right or
remedy provided for the Lease or now or later existing in law (including as
appropriate all the rights of a secured party or lessor under the Uniform
Commercial Code) or in equity and Lessor’s exercise or attempted exercise of
such rights or remedies shall not preclude the simultaneous or later exercise of
any or all other rights or remedies.


(d) In the event Lessee shall fail to perform any of its obligations under the
Lease, then Lessor may perform the same, but shall not be obligated to do so, at
the cost and expense of Lessee.  In any such event, Lessee shall promptly
reimburse Lessor for any such costs and expenses incurred by Lessor.


17.         LESSOR’S TAX BENEFITS
Lessee acknowledges that Lessor shall be entitled to claim all tax benefits,
credits and deductions related to the Equipment for federal income tax purposes
including, without limitation: (i) deductions on Lessor’s cost of the Equipment
for each of its tax years during the term of the Lease under any method of
depreciation or other cost recovery formula permitted by the Internal Revenue
Code of 1986, as amended (hereinafter called the “Code”), and (ii) interest
deductions as permitted by the Code on the aggregate interest paid to any
Assignee (hereinafter collectively “Lessor’s Tax Benefits”).  Except as
specifically required or permitted under the Lease or Master Agreement, Lessee
agrees to take no intentional action inconsistent (including the voluntary
substitution of Equipment) with the foregoing.


18.         SECURITY DEPOSIT
Lessor acknowledges receipt of the security deposit(s) identified on each of the
Schedules to this Master Agreement or otherwise provided to Lessor (the
“Security Deposits”).  Lessee hereby grants to Lessor a security interest in
each of the Security Deposits, to secure all obligations of Lessee under this
Master Agreement and all Schedules hereto, including but not limited to, all
payment obligations and all other obligations of Lessee to Lessor for which
Lessee is now or may in the future become liable.  Lessee authorizes Lessor to
file all financing statements, amendments to financing statements and other
documents as may be required, if any, with any public filing agency in any
jurisdiction, to advise of Lessor’s interest in the Security Deposits.  Lessee
agrees to execute such additional documents or instruments as may be deemed
advisable or necessary by Lessor in order to maintain and continue such security
interest.
 

6

 

 

 
19.         GENERAL
(a) The Lease shall be deemed to have been made and delivered in the State of
Michigan and shall be governed in all respects by the laws of such State. LESSEE
AGREES TO SUBMIT TO THE JURISDICTION OF THE STATE AND/OR FEDERAL COURTS IN THE
STATE OF MICHIGAN IN ALL MATTERS RELATING TO THE LEASE, THE EQUIPMENT, AND THE
CONDUCT OF THE RELATIONSHIP BETWEEN LESSOR AND LESSEE. THE PARTIES HERETO AGREE
THAT IN THE EVENT OF AN ALLEGED BREACH OF THIS MASTER AGREEMENT OR ANY DOCUMENTS
RELATING THERETO BY EITHER PARTY, OR ANY CONTROVERSIES ARISE BETWEEN THE PARTIES
RELATING TO THIS MASTER AGREEMENT OR ANY DOCUMENTS RELATING THERETO, SUCH
CONTROVERSIES SHALL BE TRIED BY A JUDGE ALONE BEFORE THE FEDERAL OR STATE COURTS
IN OAKLAND COUNTY, MICHIGAN.  THE PARTIES, HAVING HAD THE OPPORTUNITY TO CONSULT
WITH INDEPENDENT COUNSEL OF THEIR OWN CHOOSING, HEREBY KNOWINGLY AND
VOLUNTARILY CONSENT TO MICHIGAN JURISDICTION AS SET FORTH HEREIN AND WAIVE THEIR
RIGHTS TO A TRIAL BY JURY IN ANY MATTER RELATING TO THIS MASTER AGREEMENT OR ANY
DOCUMENTS RELATED THERETO.


(b) Provided no Event of Default has occurred and is continuing, and provided no
Event of Default or event which with the giving of notice or lapse of time, or
both, would constitute an Event of Default has occurred and is continuing, upon
the completion of the Base Term of any Schedule, Lessee shall, upon giving one
hundred eighty (180) days prior written notice to Lessor by certified mail,
elect one of the following options:  (i) purchase all, but not less than all, of
the Items of Equipment on the applicable Schedule for a price to be agreed upon
by both Lessor and any applicable Assignee and Lessee, (ii) extend the Schedule
for all, but not less than all, of the Items of Equipment on the applicable
Schedule for an additional twelve (12) months at the Base Monthly Rental then in
effect,  or (iii) return all, but not less than all of the Items of Equipment on
the applicable Schedule to Lessor at Lessee’s expense to a destination within
the Continental United States as directed by Lessor, provided that for option
(iii) to apply, Lessee  shall have paid all late charges, interest, taxes,
penalties due under the Lease, Lessee agrees to pay to Lessor an additional  per
diem rent (“Hold Over Rent”) in an amount equal to one hundred twenty five
percent (125%) of the Base Monthly Rental then in effect  divided by thirty (30)
until all Items of Equipment are received by Lessor, Lessee shall have complied
with Sections 6 (a), (b), (c) and Section 7 hereof, and Lessee shall immediately
pay to Lessor a Terminal Rental Adjustment Cost (“TRAC”) in an amount equal to
subsection (ii) above.  Provided that Lessee selects option (iii), Lessor shall
use its best efforts to remarket the Equipment and remit to Lessee any amount
collected by Lessor less its reasonable remarketing costs which shall include,
without limitation, costs of repossession, reconfiguration, de-installation and
installation, refurbishment, storage, and freight charges and legal fees,
whether in house or to third parties.  With respect to option (i) and option
(iii), both Lessor and Lessee shall have absolute and sole discretion regarding
the terms and conditions of the agreement to the purchase price of the
Equipment.  In the event that Lessor and Lessee have not agreed to either option
(i) or option (iii) by the conclusion of the Base Term, or if Lessee fails to
provide notice of its election via certified mail at least one hundred eighty
(180) days prior to the termination of the Base Term, then option (ii) shall
automatically apply at the end of the Base Term.
 
(c) This Master Agreement and the Lease constitute the entire and only agreement
between Lessee and Lessor with respect to the lease of the Equipment, and the
parties have only those rights and have incurred only those obligations as
specifically set forth herein.  The covenants, conditions, terms and provisions
may not be waived or modified orally and shall supersede all previous proposals,
both oral and written, negotiations, representations, commitments or agreements
between the parties.  The Lease may not be amended or discharged except by a
subsequent written agreement entered into by duly authorized representatives of
Lessor and Lessee.  A photocopy or facsimile or scanned reproduction of an
original signature of a party to this Agreement shall bind that party to the
terms, conditions and covenants of the Agreement as if it were the original.


SPH 
   LESSEE INITIALS


(d) All notices, consents or requests desired or required to be given under the
Lease shall be in writing and shall be delivered in person or sent by certified
mail, return, receipt requested, or by courier service to the address of the
other party set forth in the introduction of this Master Agreement or to such
other address as such party shall have designated by proper notice.


(e) Each Schedule shall be executed with one original.  To the extent, if any,
that a Schedule constitutes chattel paper (as such term is defined in the
Uniform Commercial Code) a security interest in the Schedule may only be created
through the transfer or possession of the Schedule marked “Original”.  This
Master Agreement, in the form of a photocopy, is Exhibit A to the Schedule and
is not chattel paper by itself.


(f) Section headings are for convenience only and shall not be construed as part
of the Lease.


(g) It is expressly understood that all of the Equipment shall be and remain
personal property, notwithstanding the manner in which the same may be attached
or affixed to realty, and, upon Lessor’s request, Lessee shall secure from its
mortgagee, landlord or owner of the premises a waiver in form and substance
reasonably satisfactory to Lessor.


(h) Lessor may upon written notice to Lessee advise Lessee that certain Items
supplied to Lessee are leased to Lessor and supplied to Lessee under the Lease
as a sublease.  Lessee agrees to execute and deliver such acknowledgements and
assignments in connection with such a Lease as are reasonably required.  If, at
any time during the term of the Lease, Lessor’s right to lease such Equipment
expires, Lessor may remove such Equipment from Lessee’s premises and shall
promptly provide identical substitute Equipment.  All expenses of such
substitution, including de-installation, installation and transportation
expenses, shall be borne by Lessor.


(i) Prior to the delivery of any Item, the obligations of Lessor hereunder shall
be suspended to the extent that it is hindered or prevented from complying
therewith because of: labor disturbances, including strikes and lockouts; acts
of God; fires; storms; accidents; failure to deliver any Item; governmental
regulations or interferences or any cause whatsoever not within the sole control
of Lessor.


(j) Lessee hereby acknowledges and agrees that it has had a full and fair
opportunity to read each of the terms and conditions of this Master Agreement,
specifically Sections 2, 16 and 19, and that Lessee fully understands the terms
and conditions herein, having had the opportunity to consult with an attorney of
its own choosing prior to executing this Master Agreement and any related
documents.


SPH 
   LESSEE INITIALS
 
(k) Any provision of this Master Agreement or any Schedule prohibited by or
unlawful or unenforceable under any applicable law of any jurisdiction shall be
ineffective as to such jurisdiction without invalidating the remaining
provisions of this Master Agreement and such Schedule.
 
(l) In the event the Equipment includes software (which Lessee agrees shall
include all documentation, later versions, updates, upgrades, and modifications)
(herein  “Software”), the following shall apply:  (i) Lessee shall possess and
use the Software in accordance with the terms and conditions of
any  license  agreement  (“License”)  entered  into  with  the owner/vendor of
such Software and shall not breach the License (at Lessor’s request, Lessee
shall provide a complete copy of the License to Lessor); (ii) Lessee agrees that
Lessor shall have an interest in the License and Software arising out of  its
payment of the price thereof and is an assignee or third party beneficiary of
the License; (iii) as due consideration of Lessor’s payment of the License and
Software and for providing the Software to Lessee at a lease rate (as opposed to
a debt rate), Lessee agrees that Lessor is leasing (and not financing) the
Software to Lessee; (iv) except for the original price paid by Lessor, Lessee
shall, at its own expense, pay promptly when due all servicing fees, maintenance
fees update and upgrade costs, modification cost, and all other costs and
expenses relating to the Software and maintain the License in effect during the
term of the Lease; and (v) the Software shall be deemed Equipment for all
purposes under the Lease. For all purposes of this Master Agreement or the
Lease, the term Software shall not refer to or include any firmware of Lessee or
any other intellectual property whatsoever of Lessee.
 

7

 

 

 
(m)  The parties agree that this is a “Finance Lease” as defined by section
2A-103(g) of the Uniform Commercial Code (“UCC”).  Lessee acknowledges either
(a) that Lessee has reviewed and approved any written Supply Contract (as
defined by UCC 2-A-103(y)) covering the Equipment purchased from the
Supplier  (as defined by UCC 2A-103(x))


thereof for lease to Lessee or (b) that Lessor has informed or advised Lessee,
in writing, either previously or by this Lease of the following: (i) the
identity of the Supplier, (ii) that the Lessee may have rights under the Supply
Contract; and (iii) that the Lessee may contact the Supplier for a description
of any such rights Lessee may have under the Supply Contract.


Lessee hereby waives any and all rights and remedies granted to Lessee by
Sections 303 and 508 through 522 of Articles 2A of the Uniform Commercial Code
(although no such waiver shall constitute a waiver of any of Lessee’s rights or
remedies against the manufacturer of the Equipment).


(n) The parties acknowledge that serial numbers and/or other identifiable
information for one or more Items may be unavailable prior to execution of the
applicable Schedule.  In the event a Schedule fails to indicate serial numbers
or other identifiable information or incorrectly identifies serial numbers or
other identifiable information, for one or more Items after execution of the
applicable Schedule, Lessee expressly consents to Lessor’s unilateral amendment
of the applicable Schedule to insert or correct serial numbers or other
identifiable information therein.


(o) Lessee hereby authorizes and appoints Lessor and Lessor’s agents and assigns
as Lessee’s attorney-in-fact to execute acknowledgement letters and other
documents required to be executed by Lessee to effect any underwriting or
perfect any security interest with regard to a Schedule.
 

8

 

 

 
The parties have executed this Master Lease Agreement as of the date first
written above.

            LESSOR:   LESSEE:   VARILEASE FINANCE, INC. USA TECHNOLOGIES, INC.  
          By: /s/ Kristy Phillips   By: /s/ Stephen P. Herbert   Name: Kristy
Phillips   Name: Stephen P. Herbert   Title: Vice President   Title: Chairman
and CEO  

 

 

 

 
 
 